Citation Nr: 0726085	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-14 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  He died on September [redacted], 2005.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, that denied the appellant's claims 
for service connection for the cause of the veteran's death 
and entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  The RO also determined that 
eligibility for Dependents' Educational Assistance (DEA) 
benefits was established under Chapter 35of the U.S.C. based 
upon the veteran's total and permanent rating for bilateral 
hearing loss.  In February 2006, the appellant disagreed with 
the denial of her claims for service connection for the cause 
of the veteran's death and entitlement to DIC.  The appellant 
perfected a timely appeal on her claims for service 
connection for the cause of the veteran's death and 
entitlement to DIC in May 2006 and requested a 
videoconference Board hearing.  This hearing was held before 
the undersigned Veterans Law Judge in October 2006.

In a separate rating decision issued in November 2005, the RO 
granted the appellant's claim of entitlement to non-service-
connected death pension benefits.  

In a February 2006 rating decision, the RO granted the 
appellant's claim of entitlement to special monthly 
compensation based upon housebound criteria for accrued 
benefits purposes.

In a March 2006 rating decision, the RO proposed to stop 
payment of the appellant's non-service-connected death 
pension benefits due to excessive income.  In May 2006, the 
RO effectuated that proposal.


FINDINGS OF FACT

1.  The medical evidence, to include a certificate of death, 
shows that the veteran died on September [redacted], 2005, at age 85 
of multi-system failure, including renal failure and 
congestive heart failure.  Diabetes Mellitus, hypertension 
and anemia were also listed on the death certificate as 
contributing to the veteran's death.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss (deafness, rated 100 
percent), post-traumatic stress disorder (PTSD), tinnitus, a 
status-post left patella fracture and arthritis of the left 
knee; the veteran also was entitled to special monthly 
compensation based on loss of use of hearing in both ears.

3.  The service medical records show that the veteran was not 
treated for heart disease, kidney disease, diabetes, 
hypertension or anemia during active service or for many 
years therafter; there is no medical evidence or competent 
opinion that links any of the diseases that caused the 
veteran's death to service.

4.  While the veteran's hearing loss was rated 100 percent, 
it did not affect a vital organ.

5.  The preponderance of the medical evidence of record is 
against a nexus between the veteran's fatal renal failure, 
congestive heart failure, hypertension, diabetes or anemia to 
any remote incident of or finding recorded during service or 
to any service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2006).

2.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the appellant was effectively informed 
to submit all relevant evidence in her possession and 
received notice of the evidence needed to substantiate her 
claims, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly v. Nicholson¸ 
19 Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the October 2005 VCAA 
notice was furnished to the appellant and her service 
representative prior to the November 2005 RO decision that is 
the subject of this appeal.  

The RO also provided the appellant and her service 
representative with notice of the Dingess requirements, 
although this notice was post-decisional (i.e. after the 
November 2005 rating decision that is the subject of this 
appeal).  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Veterans Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the earlier holding of the Veterans 
Court in Sanders that an appellant before the Veterans Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).

The Board finds that the presumption of prejudice raised by 
the RO's action in providing the appellant and her service 
representative with post-decisional notice of the Dingess 
requirements is rebutted.  First, this appeal involves a 
claim for service connection for the cause of the veteran's 
death and does not involve a disability rating.  Second, as 
will be explained below in greater detail, the preponderance 
of the evidence is against both of the appellant's claims.  
Thus, any questions as to the disability rating or effective 
date to be assigned are moot.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  While the appellant does not have the 
burden of demonstrating prejudice, it is pertinent to note 
that the evidence does not show, nor does the appellant 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

As explained in more detail below, the appellant's claim for 
DIC benefits under 38 C.F.R. § 1318 must be denied as a 
matter of law.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  Accordingly, any prejudice raised by content or 
timing deficiencies noted here is rebutted as the claim must 
be denied on the basis of an absence of legal merit.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's service medical records, post-service private 
treatment records, and his death certificate.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The appellant testified in support of her 
claims at a videoconference Board hearing in October 2006.  
As noted above, the diseases that caused or contributed to 
the veteran's death were first shown many years post-service 
and there is no competent evidence to suggest a link between 
any of these diseases and service or to a service-connected 
disability.  (The Board will elaborate on these points in the 
analysis below.)  The evidence is adequate to resolve both 
claims; there is no duty to provide another examination or a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

The veteran's death certificate shows that he died on 
September [redacted], 2005, at home.  The immediate cause of death 
was multi-system failure due to renal failure and congestive 
heart failure.  Other significant conditions contributing to 
the veteran's death were type II diabetes mellitus, 
hypertension, and anemia.  He was 85 years old.  No autopsy 
was performed.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in November 
1942, the veteran's cardiovascular system was functional, his 
blood pressure was 142/86, his urinalysis was negative, and 
his genitourinary system was normal.  The veteran was not 
treated for any complaints during service except for a 
fracture of the left patella with ankylosis of the knee.  In 
May 1945, the veteran's blood pressure was 125/70.  During an 
in-service hospitalization in October 1945 for treatment of 
his left patella fracture, the veteran's chest x-ray was 
normal.  A Disposition Board recommended later in October 
1945 that the veteran be discharged from service due to his 
left patella fracture with ankylosis.

A review of the veteran's service personnel records shows 
that he was in combat and participated in campaigns in 
France, Belgium, Luxembourg, and Germany during World War II.

During the veteran's lifetime, service connection was in 
effect for bilateral hearing loss, evaluated as 100 percent 
disabling effective August 28, 2003, PTSD, evaluated as 
30 percent disabling effective August 28, 2003, tinnitus, 
evaluated as 10 percent disabling effective August 28, 2003, 
a left patella fracture, evaluated as 10 percent disabling 
effective February 24, 1948, and for left knee arthritis, 
evaluated as 20 percent disabling effective January 5, 2001.  
The veteran also was in receipt of special monthly 
compensation due to the loss of hearing in both ears.

In her application for DIC, date-stamped as received at the 
RO in October 2005, the appellant asserted that the cause of 
the veteran's death was related to active service.  

The appellant submitted voluminous post-service private 
treatment records for the veteran in support of her claims.  
A review of these records shows that the veteran was treated 
on numerous occasions following service separation for heart 
and kidney problems, diabetes mellitus and anemia.  The 
veteran was treated repeatedly for kidney stones (or renal 
calculi) in the right kidney in 1986, 1987, and 1988.  A 
chest x-ray in April 1988 showed that the veteran's heart was 
normal in size.  A surgical consultation in December 1990 
noted a diagnosis of diabetes mellitus.  The veteran was 
again treated for kidney stones beginning in December 1995.  
He had several renal calculi surgically removed from his 
right kidney in 1996.  X-rays of the veteran's abdomen in 
March 1996 showed stable right nephrolithiasis and an 
unremarkable left kidney.  The veteran was hospitalized at a 
private facility for treatment of diabetes mellitus and a 
history of recent anemia in June 2001.  

The veteran also was hospitalized at a private hospital for 
rectal bleeding in October 2004.  His history included a 
syncopal episode 2 weeks prior to admission, a low blood 
pressure of 72/28, and "he was found to be quite anemic" at 
that time.  On the morning of his hospitalization in October 
2004, the veteran had passed 2 bowel movements which had 
contained bright red blood.  A hemoccult blood test was 
positive.  The veteran denied any abdominal pain or bloating, 
constipation or diarrhea, chest pain, shortness of breath, 
and any urinary symptoms.  A history of hypertension and 
kidney stones was noted, although the veteran denied any 
current problems with chest pain, palpitations, dyspnea on 
exertion, or kidney stones.  The veteran also had a history 
of diabetes mellitus type II.  Physical examination showed 
that the veteran's blood pressure was 200/82 and a regular 
heart rate and rhythm.  The final diagnoses included anemia.

The veteran was hospitalized at a private facility just prior 
to his death in September 2005 due to worsening symptoms of 
congestive heart failure, anemia, and renal failure.  A 
recent hospital admission in August 2005 for an elevated 
blood pressure of 230/100 was noted.  On arrival at the 
hospital in September 2005, the veteran's blood pressure was 
186/74.  A heart rate of "about 50 by auscultation 
estimate" with a grade 2 to 3 systolic ejection murmur that 
was medium pitched and chronic were noted.  An echocardiogram 
showed mild to moderate centric left ventricular hypertrophy.  
Chest x-ray showed signs consistent with congestive heart 
failure.  The final diagnoses included renal failure and 
congestive heart failure.  The veteran was discharged home.

The appellant testified at her October 2006 Travel Board 
hearing that the veteran had experienced "a lot of stress 
through the years from the time he got out of the service" 
and that this stress led to his hypertension, which in turn 
contributed to his fatal congestive heart failure.  She also 
contended that the veteran had been treated for hypertension 
within the first post-service year by G.P., M.D. (initials 
used to protect privacy) (Dr. G.P.)  

After this appeal was certified to the Board, Dr. G.P. 
submitted a handwritten statement in November 2006 in which 
he stated that he had been a practicing physician from 1951 
to 1992 but "did not become acquainted with [the veteran] 
professionally until sometime in the 1950's."  Dr. G.P. 
stated that the veteran's principal diagnoses "through the 
years" were mild to moderate hypertension, multiple renal 
calculi, congestive heart failure, diabetes mellitus, and 
hearing loss.  Dr. G.P. also provided a detailed summary of 
some of the veteran's treatment records.  The earliest 
treatment record contained in Dr. G.P.'s summary was dated 
1983.  
                                          
                                           DIC under 
38 U.S.C.A. § 1310

Law and Regulations

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2006); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Dependency and Indemnity Compensation (DIC) is payable to a 
surviving spouse of a veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the veteran's death is service-connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

                                                               
Analysis

The medical evidence, to include a certificate of death, 
shows that the veteran died on September [redacted], 2005, at age 85 
of multi-system failure, renal failure, and congestive heart 
failure.

The appellant has contended that the veteran was treated by 
Dr. G.P. within the first post-service year (or by November 
1946) for hypertension, which led to the fatal congestive 
heart failure.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  The veteran had honorable 
combat service in World War II.  During his lifetime, service 
connection was in effect for bilateral hearing loss, PTSD, 
tinnitus, a status-post left patella fracture and arthritis 
of the left knee.  The veteran's service medical records only 
show treatment for a left patella fracture with associated 
arthritis.  None of the veteran's post-service treating 
physicians, including those who treated him for renal failure 
and congestive heart failure in September 2005 just prior to 
his death, related any of the conditions listed on the 
veteran's death certificate as causing or contributing to his 
death.  Contrary to the appellant's testimony at her October 
2006 Travel Board hearing that the veteran was treated for 
hypertension within the first post-service year (or by 
November 1946) by Dr. G.P., this private physician stated in 
November 2006 that he had not started treating the veteran 
until the mid 1950's.
	
There is no medical evidence or competent opinion that links 
any of the veteran's service-connected disorders (bilateral 
hearing loss, post-traumatic stress disorder, tinnitus, a 
status-post left patella fracture, and arthritis of the left 
knee) to service.  

Also weighing against the claim is a gap of many years 
between the veteran's separation from service and the initial 
post-service medical evidence of kidney stones, 
cardiovascular disease, diabetes mellitus, hypertension, and 
anemia.  With respect to negative evidence, the Veterans 
Court has held that the fact that there was no record of any 
complaint, let alone treatment, involving the disability in 
question for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).

As to the appellant's statements regarding a link between her 
husband's death and service, the Board notes that lay persons 
such as the appellant are not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  While the appellant is competent to describe 
symptoms that she observed within her personal knowledge, 
absent an indication in the record that she has had the 
relevant medical training, she is not competent to provide an 
opinion on whether any etiological relationship exists 
between active service and the renal failure and congestive 
heart failure that caused the veteran's death.  Therefore, 
because the lay statements cannot relate the cause of the 
veteran's death to active service, they are of no probative 
value.

The medical records show so heart disease, kidney disease, 
diabetes or anemia during active service or for decades 
thereafter.  There is no competent medical opinion that links 
any of the causes of death to service.  

The Board has also considered the provision in 38 C.F.R. 
§ 3.312 relating to vital organs and 100 percent ratings.  
Specifically, service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death. Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2006).

While the veteran's hearing loss was rated 100 percent, it 
did not affect a vital organ.  Hearing loss was not certified 
as a contributory cause of death, and there is no medical 
evidence indicating that it resulted in debilitation and 
rendered the veteran materially less capable of resisting the 
effects of his fatal heart disease, renal disease, 
hypertension, diabetes or anemia.  There are service-
connected diseases or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving, for example, muscular or skeletal 
functions that do not materially affect other vital body 
functions (e.g., heart, lungs, kidneys, and liver).  Simply 
stated, the veteran's hearing loss, while profound and rated 
100 percent was relatively static in nature versus a 
progressive debilitating type of disease; it did not involve 
a vital organ within the meaning of the cited regulation.  
38 C.F.R. § 3.312. 

In view of the foregoing, the Board finds that preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

                                          

                                         DIC under 
38 U.S.C.A. § 1318

                                                Law and 
Regulations

The Board initially points out that, in August 2001, VA 
suspended the adjudication of claims for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318, due to a temporary stay 
on the adjudication of such claims that was imposed by the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc., v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) [NOVA I].  In that decision, the 
Federal Circuit directed VA to conduct expedited rulemaking 
that would either explain why certain regulations - 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106 - were inconsistent or revise 
the regulations so that they are consistent.

VA then revised 38 C.F.R. § 20.1106 to bring it into 
conformity with 38 C.F.R. § 3.22.  In an order issued January 
10, 2003, the Federal Circuit lifted the stay on adjudication 
of 38 U.S.C.A. § 1318 claims, unless the claim was based on 
the receipt of new and material evidence.  The Board notes 
that the appellant's DIC claim does not involve the 
submission of new and material evidence.  That is, it is not 
an application to reopen a claim but rather an original 
claim.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318 (West 2002).

As noted above, in August 2001, VA temporarily suspended the 
adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 in response to the Federal Circuit's 
decision in NOVA I.  The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit.  
Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
[NOVA II].  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I.  The Federal Circuit held that VA 
could properly construe the "entitled to receive" language of 
38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.

Thus, under VA regulations the term "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because:  (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) The 
veteran had applied for compensation but had not received 
total disability compensation due solely to CUE in a VA 
decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) The veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to continued payments 
based on a total service-connected disability rating; or (7) 
VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 5309.  
38 C.F.R. § 3.22(b) (2006).

The result of the above is that VA has now definitively 
established that "hypothetical entitlement" is not a viable 
basis for establishing benefits under 38 U.S.C.A. § 1318.  
Accordingly, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting 
the statutory duration requirements for a total disability 
rating at the time of death; or (2) showing that such 
requirements would have been met but for CUE in a previous 
decision.

                                                         
Analysis

As noted elsewhere, at the time of the veteran's death, 
service connection was in effect for bilateral hearing loss, 
PTSD, tinnitus, a left patella fracture, and left knee 
arthritis.  A 100 percent rating was in effect for the 
veteran's service-connected bilateral hearing loss effective 
August 28, 2003.  Neither the veteran, during his lifetime, 
nor the appellant, after the veteran's death, has asserted 
that there was CUE in any prior rating decision.

The Board finds that the evidence of record does not 
demonstrate that the veteran was a POW or received a total 
disability rating for a period of 10 consecutive years 
immediately prior to his death or for at least 5 years 
immediately following his discharge from service.  The record 
shows instead that a 100 percent disability rating for 
bilateral hearing loss was in effect from August 28, 2003, 
until the veteran's death on September [redacted], 2005, or for a 
period of slightly longer than 2 years.  With regard to the 
matter of "hypothetical entitlement", such is no longer a 
viable basis for establishing benefits under 38 U.S.C.A. § 
1318.  Accordingly, the appellant cannot satisfy the 
requirements of 38 U.S.C.A. § 1318 and her claim for DIC 
benefits must be denied on the basis of an absence of legal 
merit.  See Sabonis v. Brown, 6 426 (1994).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


